Appeal from judgment, Supreme Court, New York County (Carol Berkman, J.), rendered May 30, 2001, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2½ to 5 years, held in abeyance, and the matter remanded to Supreme Court, New York County, for a hearing on defendant’s motion to suppress evidence.
Defendant’s motion papers were sufficient to raise a question of fact as to the basis for his arrest (see People v Hightower, 85 NY2d 988 [1995]), specifically the issue of whether the arresting officer knew of the existence of an outstanding New York County warrant for defendant’s arrest. Concur—Buckley, P.J., Tom, Sullivan and Williams, JJ.